The plaintiff avers that the real estate described in the petition was purchased by the defendant, Gus J. Peterson, and the title taken in the name of his wife with intent to hinder, delay and defraud his creditors.
The burden of proof rested upon the plaintiff and did not at any time by reason of presumptions in his favor, or by a prima facie ease made, shift upon the defendants.
In Klunk v. Railway, 74 O. S., 125, the third proposition of the syllabus is as follows:
“The rule is that he who affirms must prove, and when the whole of the evidence upon the issue involved leaves the case in equipoise, the party affirming must fail.”
*254There is no good reason why the rule thus stated should not apply to a case of this kind, although the relation of husband and wife piay with less evidence raise a presumption or establish a prima facie case in favor of plaintiff.
It is seldom possible to prove a conveyance to be fraudulent by other than circumstantial evidence, and yet the defense is susceptible .of direct and positive proof, peculiarity within the knowledge of the defendants.
While some of the cases seem to hold that the burden of proof is cast upon the defendant wife, yet they really go no further than the above stated rule, and only require her to meet the case made by plaintiff’s evidence.
The insolvency of the husband, his relation to the purchase and subsequent management of the property, called for an explanation by the wife which she attempted to give in her examination before a notary public, at another time before a referee in bankruptcy, and at the trial of this case in the court of common pleas.
The plaintiff offered at the trial in the court her declarations thus made for the purpose of showing the improbability of her claim, that at the time of the first purchase she had one thousand dollars in currencj"- which she had earned and saved before her marriage and carried on her person or kept'in bureáu drawer for several years. Neither the husband nor the wife testified in this court; but his declarations were offered by the plaintiff.
It is claimed by counsel for the defendants that plaintiff is bound by the declarations thus offered whether for or against him.
The true rule, however, would seem to be as stated in the case of Bears v. Cooley, 10 N. Y., 93:
“Where the declarations of a party are proved against him, what he says in his own behalf at the same time is competent, but not conclusive evidence in his favor. ’ ’
In this case Mrs. Peterson’s testimony that she had one thousand dollars in currency, and where and how long she kept it, was offered for the very purpose of .showing by her own declarations its improbability and inconsistency. •
*255Her failure to testify in this hearing, although present, gave additional force to her former contradictory and inconsistent statements, to-wit:
First. That the cash payment was $300, and subsequently when the receipt was found that i-t was $100.
Second. That her.husband did not know that she had the $1,000 until .the purchase was made, and yet before that time her husband had scolded her for leaving the money in her room.
Third. That although she had $1,000 in currency, which was earning nothing, she made a cash payment of only $100 and gave interest bearing obligations for the rest of'the purchase money.
It is true as claimed by counsel for defendants that there is no direct testimony that the husband paid the purchase money out of his own means, but the circumstances are such as have in like cases been held to raise a presumption that it was so paid.
It works no hardship to the defendant wife to require her to rebut this presumption, and we are constrained to hold that she has failed to do so, although the evidence for that purpose, if available at all, was within easy reach.
Decree accordingly.